     Case 2:17-cv-00364-RAH-JTA Document 113 Filed 01/22/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

IRISH JENKINS,                         )
                                       )
      Plaintiff,                       )
                                       )
      v.                               )     Case No. 2:17-cv-00364-RAH-JTA
                                       )
KOCH FOODS, INC., et al.,              )
                                       )
      Defendants.                      )

                                    ORDER

       This cause is before the court on the movant’s, Alabama Department of

Corrections, Motion to Quash Subpoena (Doc. No. 111) filed on January 16, 2020.

Upon consideration of the motion, it is

      ORDERED that on or before January 29, 2020, Plaintiff shall show cause why

the motion (Doc. No. 111) should not be granted. Movant Alabama Department of

Corrections shall file a reply on or before February 1, 2020.

      DONE this 22nd day of January, 2020.



                                /s/ Jerusha T. Adams
                                JERUSHA T. ADAMS
                                UNITED STATES MAGISTRATE JUDGE
